Citation Nr: 1634610	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-31 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder other than residuals of a clavicle fracture (claimed as a right shoulder injury).

2.  Entitlement to service connection for residuals of a right clavicle fracture (claimed as a collarbone injury).

3.  Entitlement to service connection for a right hip/leg disorder (claimed as a right hip and right leg injury). 

4.  Entitlement to service connection for a left hip/leg disorder (claimed as a left hip and left leg injury). 

5.  Entitlement to service connection for a lumbar spine disorder (claimed as a lower back injury).



REPRESENTATION

Appellant represented by:	Arthur V. Gage, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from August 1975 to September 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

Initially, the Board notes that the Veteran initiated an appeal as to all of the service connection claims that were denied in the February 2011 rating decision, including a left index finger fracture and residuals of a chest injury (see June 2011 notice of disagreement (NOD)); however, he limited his appeal to the above issues in the November 2012 substantive appeal.  He did not perfect an appeal as to the other issues.  The RO granted service connection for the left index finger fracture in a June 2014 rating decision, and the Veteran did not express disagreement with that decision.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

The Board also notes that the cover letter to the June 2011 NOD submitted by the Veteran's prior representative indicated that he also disagreed with the denial of service connection for a head and neck injury, a fracture of the right index finger, and posttraumatic stress disorder (PTSD); however, the RO granted service connection for a traumatic brain injury with migraine headaches (claimed as a head injury) in the February 2011 rating decision.  The Veteran had not claimed service connection for a neck disorder, and the RO had not otherwise adjudicated such a claim in that decision.  The claims for service connection for the right index finger and PTSD were previously denied in a March 2010 rating decision and were not addressed in the February 2011 rating decision.  As such, the Board does not construe the June 2011 cover letter as a timely NOD to the March 2010 rating decision as to the right index finger and PTSD claims.  See also June 2011 NOD (representative indicating that NOD was for February 2011 rating decision); June 2011 appeals election letter (confirming receipt of NOD to February 2011 rating decision).  In addition, the RO originally adjudicated the right shoulder and clavicle (collarbone) issues separately in the March 2010 rating decision; however, the issues were combined in the February 2011 rating decision on appeal.  Given the nature of the claimed disorders, the Board has again bifurcated the issues for clarity.  Based on the foregoing, the issues in appellate status are as stated above.

The Veteran was scheduled for a videoconference hearing before the Board in June 2016; however, he cancelled his request through a written statement submitted by his representative that same month.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding Social Security Administration (SSA) records.  See June 2016 written appellate brief.  In addition, there may be additional non-VA treatment records, as detailed in the directives below.

The Veteran and his representative contend that the Veteran's current right shoulder, right clavicle, hips/legs, and lumbar spine problems are related to in-service incidents where he fell out of a helicopter during a training exercise and had a subsequent motor vehicle accident (MVA), as well as the cumulative impact of his parachute jumps.  See, e.g., March 2009 initial service connection claim; June 2016 written appellate brief with attachments.  The record shows that the Veteran served with the Second Force Reconnaissance Company and received a parachutist insignia and scuba badge.  See DD 214 and service personnel records.  His service treatment records show complaints referable to the right shoulder and clavicle and document the April 1978 MVA; he has been service-connected for a separate disability as a result of the in-service MVA.  See, e.g., service treatment records from January 1976, February 1976, July 1977, April 1978, May 1978, August 1978.

Regarding the right shoulder and right clavicle, the January 2011 VA examiner determined in a February 2011 clarifying opinion that it was less likely than not that the Veteran's current right shoulder (right shoulder partial thickness tear of anterior infraspinous/posterior supraspinatus tendons and acromioclavicular arthritis) and right clavicle (right clavicle fracture, healed, with residual distal clavicle deformity) disorders were a direct or proximate result of the shoulder condition noted in service.  In so finding, the examiner noted that the service treatment records document that the Veteran sustained a right shoulder injury while playing football in high school prior to entering military service, and also show that x-rays of the right shoulder revealed no fracture or dislocation about the joint/clavicle.

Although the VA examiner addressed questions related to the Veteran's current right shoulder/clavicle disorders, the opinion does not contain a complete rationale for the determination that a diagnosed disorder preexisted service under the required legal standard, including a discussion of any in-service aggravation.  In addition, it is unclear if the examiner considered the complete history of the development of these disorders, including the Veteran's reports of in-service right shoulder problems after the notation of improving tendonitis in the February 1976 service treatment record.

Regarding the right and left hip/leg and lumbar spine, the January 2011 VA examiner diagnosed the Veteran with degenerative joint disease of the hips, status post bilateral total hip arthroplasties and lumbar spine degenerative disc disease, but she did not provide etiology opinions.

Given the Veteran's documented in-service duties and complaints, his ongoing complaints, and the findings in the post-service treatment records, an additional VA examination and medial opinion are needed for further clarification.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder and clavicle, hips, legs and lumbar spine, including any treatment during a period of incarceration (see, e.g., November 2001 and February 2003 VA treatment records) and any additional non-VA treatment, as reported during VA treatment.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right shoulder, right clavicle, right hip/leg, left hip/leg, and lumbar spine disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, and statements, as well as the January 2011 VA examination report and February 2011 clarifying opinion.

The Veteran and his representative have contended that he has current right shoulder, right clavicle, hips/legs, and lumbar spine problems that are related to in-service incidents where he fell out of a helicopter during a training exercise and had a subsequent motor vehicle accident (MVA), as well as the cumulative impact of his parachute jumps.  See, e.g., March 2009 initial service connection claim; June 2016 written appellate brief with attachments.  The record shows that the Veteran served with the Second Force Reconnaissance Company and received a parachutist insignia and scuba badge.  See DD 214 and service personnel records.  His service treatment records show complaints referable to the right shoulder and clavicle and document the April 1978 MVA; he has been service-connected for a separate disability as a result of the in-service MVA.  See, e.g., service treatment records from January 1976, February 1976, July 1977, April 1978, May 1978, August 1978.  It is noted that the Veteran reported a history of a pre-service right shoulder problems in a January 30, 1976, service treatment record.

The post-service evidence shows that the Veteran has worked as a commercial deep sea diver, welder, and pipe-fitter, among other things, and sustained post-service injuries.  See, e.g., September 1997 Dr. J.O. written statement (stating that Veteran is permanently disabled from welding and other labor as related to his hips); November 1998 Dr. E.L. written statement (stating that Veteran previously worked as a commercial deep sea diver and subsequently a welder, with a history of lumbar back pain and spine fracture in 1985; radiographs showed an old vertebral T12 compression fracture with approximately 50 percent collapse of vertebral body height and moderate foraminal stenosis at L5-S1); see also, e.g., VA treatment records from March 2002 (noting Veteran uncertain as to exact reason for two replaced hips, has had multiple injuries; also has had some injuries to vertebrae); March 2003 and May 2004 (Veteran reported injury to his spinal cord when he had an embolism in his neck in the early 1980s when working as a commercial deep sea diver; noted history "of bilateral hip prosthesis mid-1990s secondary to decompression sickness ?? and/? air embolism"); June 2010 and July 2010 (noting history of Veteran pulling his right shoulder two weeks prior when lifting a battery; recent rotator cuff tear); September 2010 (Veteran complained of painful right shoulder; thought he may have hurt it lifting); August 2011 (right shoulder surgery).

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder, right clavicle, right hip/leg, left hip/leg, and lumbar spine disorders.

The examiner should address whether any right shoulder diagnosis identified clearly and unmistakably preexisted service.  If so, he or she should identify the disorder and state whether there was an increase in the severity of the preexisting right shoulder disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

For each right shoulder diagnosis identified that did not clearly and unmistakably preexist service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and reported injuries therein, as well as the cumulative impact of his parachute jumps.

For each right clavicle, right and left hip/leg, and lumbar spine diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology and injury therein, as well as the cumulative impact of his parachute jumps.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence, including all evidence received since the September 2012 Statement of the Case.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

